Citation Nr: 0526543	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  94-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the residuals of an old fracture of the right 
ankle and recurrent right ankle strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1975 to January 
1977, and from September 1984 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In a February 1993 rating decision, the RO denied service 
connection for a left ankle disorder and granted service 
connection for an old fracture of the right ankle and 
recurrent right ankle sprain, assigning a 10 percent 
evaluation, effective August 25, 1992.  

In a December 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim for service connection for a back 
disorder, and denied as not well grounded service connection 
for disorders of the knees, hips, and shoulders.

In a January 1996 rating decision, the RO denied service 
connection for a bilateral knee disorder and a back disorder.

In an August 1997 decision, the Board granted service 
connection for a left ankle disorder; denied service 
connection for disorders of the hips and shoulders; and 
remanded the issues entitlement to service connection for 
disorders of the back and knees, and an initial disability 
rating in excess of 10 percent for the residuals of an old 
fracture of the right ankle and recurrent right ankle strain.  

In November 2003, the Board again remanded the appeal for 
further development.  

In a March 2005 rating decision, the RO granted service 
connection for back and knee disorders.  Thus, the sole issue 
before the Board is as listed on the title page.


FINDINGS OF FACT

Since August 25, 1992, the residuals of an old fracture of 
the right ankle and recurrent right ankle strain have been 
manifested by moderate limited motion of the ankle and pain; 
however; even when pain is considered, the veteran's right 
ankle disability is not shown to result in functional loss 
consistent with or comparable to marked limited motion of the 
ankle, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
rating.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of an old fracture of the right ankle and 
recurrent right ankle strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable AOJ decision that is the basis 
of the appeal was already decided and appealed prior to VCAA 
enactment.  The U.S. Court of Appeals for Veterans Claims 
(Court) acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
in April 2004 complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  In this regard, the letter informed the veteran and 
his representative of the information and evidence necessary 
to substantiate a claim for a higher rating and of his and 
VA's respective duties for obtaining evidence.  The letter 
also asked the veteran to submit any evidence in his 
possession that might support his claim.  

In addition, VA provided the veteran with a copy of the 
appealed February 1993 rating decision, July 1993 statement 
of the case, the prior Board decision and remands, and 
numerous supplemental statements of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service private medical 
records, VA examination reports, and statements made by the 
veteran in support of his claim.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's residuals of an old fracture of the right ankle 
and recurrent right ankle strain are currently evaluated as 
10 percent disabling under Diagnostic Code 5271, 38 C.F.R. 
§ 4.7a (2004).  

Under Diagnostic Code 5271, the following evaluations are 
assignable: 10 percent for moderate limited motion of the 
ankle and 20 percent for marked limited motion of the ankle.  
Id.  

Normal range of motion of the ankle consists of dorsiflexion 
from 0 to 20 degrees and plantar flexion from 0 to 45 
degrees.  Plate II, 38 C.F.R. § 4.71a (2004). 

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board concludes that the preponderance of 
the evidence is against a finding for an initial disability 
rating in excess of 10 percent for the veteran's residuals of 
an old fracture of the right ankle and recurrent right ankle 
strain.  In support of this conclusion, the Board notes the 
following evidence of record.

A November 1992 VA general examination report reflects 
complaints of acute pain in the right ankle.  Examination 
revealed pain to rotatory movement of the ankles.  The 
veteran reported pain in the ankle in the morning or after 
running.  The diagnosis was old stress fracture of the right 
ankle.

A November 1992 VA joints examination report reflects 
complaints of pain in the ankles and feet accompanied by 
swelling with prolonged standing.  The veteran stated that he 
is unable to run because of severe pain in the feet and 
ankles.  Examination revealed full but painful movement of 
the ankle, and erect, normal gait and stance.  The diagnosis 
was residual ankle sprain.

An April 1995 private X-ray report reflects a normal right 
ankle.

A June 1995 letter from Dr. Alvarez reflects that the veteran 
has been treated for complaints of persistent pain in his low 
back, knees, ankles, heels, and feet that has been worsening 
and affecting his capacity to work.  

A June 1996 VA examination report reflects complaints of pain 
in the lateral aspect of the right ankle that radiates to the 
shin bone upon weightbearing and worsens upon running a mile 
or walking a lot.  There was mild crepitus of the ankle but 
no swelling, deformity, instability, tenderness to palpation, 
or associated muscle atrophy.  Range of motion of the ankle 
was dorsiflexion to 0 degrees and plantar flexion to 45 
degrees.  Muscle strength was normal.  The diagnosis was 
residuals of a right ankle sprain.

A November 1997 private X-ray report reflects a normal right 
ankle.

A January 1998 VA examination report reflects complaints of 
pain in the right ankle.  Range of motion of the ankle was 
full and complete with no painful motion.  The examiner noted 
that there is no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement of the right 
ankle.  The examiner also noted that the veteran had a normal 
gait cycle.  X-rays showed no evidence of stress fractures of 
the tibia or fibula.  Diagnoses were minimal irregularity of 
the right distal tibia, post-traumatic by X-rays; and 
negative right ankle examination.  The examiner concluded 
that there was no disability of the right ankle on 
examination.  The examiner added that there is no locking, 
weakened movement, fatigability, lack of endurance, lack of 
coordination, swelling, deformity, atrophy or disuse, 
disturbance of locomotion or interference with weightbearing 
of the right ankle.

A November 2000 letter from Dr. Lopez states that the veteran 
suffers from ankle pains that become worse daily as the 
veteran works standing for many hours, and that he never has 
complete relief.

An August 2001 VA examination report reflects tenderness to 
palpation at the lateral malleolus of the right ankle and 
crepitation of the ankle, but no laxity.  The examiner noted 
that the veteran ambulates without any assisted devices, and 
with equal step length and normal cadence.

An April 2004 VA examination report reflects the following 
range of motion findings for the ankles: dorsiflexion to 
10/10, plantar flexion to 35/45, eversion to 20/20, and 
inversion to 30/40.  

The above evidence shows that the veteran has pain in the 
right ankle with some limitation of motion of the ankle.  As 
such, the Board finds that the veteran's disability picture 
more nearly approximates the criteria for a 10 percent 
rating.

The Board notes the veteran's complaints of pain and 
swelling; however, the Board reiterates that this disability 
is rated based on limitation of motion due to pain.  Given 
the range of motion findings, which only show slight limited 
motion of the ankle, a rating in excess of 10 percent is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  In this regard, the Board notes that the November 
1992 VA joints examination report reflects normal gait and 
stance.  In addition, the June 1996 VA examination report 
reflects no swelling, deformity, instability, tenderness to 
palpation, or associated muscle atrophy.  The Board further 
notes the January 1998 VA examination report showing a normal 
gait cycle with no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, guarding of movement, locking, 
fatigability, lack of endurance, lack of coordination, 
deformity, atrophy or disuse, disturbance of locomotion, or 
interference with weightbearing of the right ankle.  Lastly, 
an August 2001 VA examination report continues to reflect 
that the veteran ambulates without any assisted devices, and 
with equal step length and normal cadence.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residuals of an old fracture of 
the right ankle and recurrent right ankle strain.  After 
review, however, the Board observes that no other diagnostic 
code provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes the June 1995 letter from Dr. Alvarez 
indicating that his disability has affected his capacity to 
work.  The Board observes, however, that Dr. Alvarez 
attributed this interference with employment to conditions 
other than the veteran's service-connected right ankle 
disability, including the low back, knees, heels, and feet.  
See 38 C.F.R. § 4.14 (2004).  Moreover, the Board notes that 
the veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

An initial disability rating in excess of 10 percent for the 
residuals of an old fracture of the right ankle and recurrent 
right ankle strain is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


